DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because, in Figure 4, the lead line of reference number “29” (“second retainer”) is incorrectly pointing to the “first retainer” which is designated as reference number “27”.  In other words, reference numbers “27” and “29” have lead lines pointing to the same element in Figure 4.  Also in Figure 4, the lead line of reference number “28” (“second seat groove”) is incorrectly pointing to the “first seat groove” which is designated as reference number “26”.  In other words, reference numbers “26” and “28” are pointing to the same element in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 4 appears to be incomplete and unclear because there seems to be a word or words missing between “the” and “and” in line 3.  

Allowable Subject Matter
Claims 1-3 are allowed over the prior art of record.  
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The closest prior art appear to be Korean reference 20-046034, cited by applicant.  The reference appears to disclose a bait cast reel having a non-separating tension knob 30, the bait cast reel comprising: a reel body 3 having a spool shaft (not shown) rotatably installed thereon; a cylindrical frame 10 coupled to an opening (see figures 2 and 3; unnumbered opening in side frame) on a side of the reel body, having a first threaded portion 13 on an outer side thereof, and having an elastic protrusion (63a, 63b) movably formed to generate a click; a click plate 50 rotatably coupled to an opening on a side of the frame and having click grooves 51 circumferentially formed on a floor thereof to generate a click by clicking the elastic protrusion when rotating; a control plate 40 supporting the spool shaft and coupled to a through-hole (see figure 2 wherein protrusion 41 extends through through-hole of click plate 50) of the click plate to integrally rotate; a tension knob 30 having a second threaded portion 31 that corresponds to the first threaded portion of the frame and is formed on an inner circumferential edge (see figure 1a) thereof, having a flange (figure 2 clearly show a “flange” that engages floor of knob 30) of the control plate integrally fixed to an internal floor thereof, and rotating the control plate to adjust tension of the spool and generate a click when rotating.  The reference does not disclose a protruding step formed on an outer end of a wing-shaped protrusion formed to face the flange of the control plate; and a ring-shaped locking step formed on an inner circumferential edge of the click plate, whereby when the tension knob is fully unwound and loosened to adjust tension of the spool, the tension knob is locked to the locking step, so separation of the tension knob from the reel body is prevented.

Claim 1 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a protruding step formed on an outer end of a wing-shaped protrusion formed to face the flange of the control plate; and a ring-shaped locking step formed on an inner circumferential edge of the click plate, whereby when the tension knob is fully unwound and loosened to adjust tension of the spool, the tension knob is locked to the locking step, so separation of the tension knob from the reel body is prevented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al is cited to teach retaining features for a securing element used to maintain a crank handle on a reel.   Sato et al ‘483, Kawasaki, Hitomi, Nakagawa et al and Hirayam et al are each cited to teach clicking assembly within a tension knob. Sato and Oishi et al are cited to teach dual bearing reels with tension knobs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/